DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.

Examiner’s Notes
Examiner notes that all objections and rejections recited in the previous office action dated 11 February 2022 and not recited herein are withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 6,861,125) (previously cited) in view of Wang et al. (WO 2015/200742) (previously cited) and Botros (US 2013/0052470) (previously cited).
Regarding claim 1, Carlson discloses a multilayer film assembly (Carlson, col. 2 lines 20-22). The assembly comprises a biaxially oriented polyester (OPET) layer (Carlson, col. 2 lines 23-24). In a separate manufacturing operation, a multilayer coextruded film is prepared (Carlson, Col. 2 Lines 29-31). The multilayer film coextrusions has a core layer, 11, of ethylene vinyl alcohol copolymer (Carlson, col. 2 lines 31-34). Disposed on either side of the barrier layer core are layers of flexible polyamide, 10a and 10b, (Carlson, col. 2 lines 34-36). Tie layers, 12a and 12b, are disposed to join the flexible polyamide layers to the polyolefin layers, 13a and 13b (Carlson, Col. 2 Lines 43-47). Carlson further discloses that the polyolefin layers may be composed of polypropylene, low density polyethylene, high density polyethylene, ethylene alpha-olefin copolymers, ethylene ester copolymers, ethylene acid copolymers, ionomers, and the like (Carlson, col. 2 lines 60-67). Carlson further teaches that the tie layer consists essentially of a blend of maleic anhydride-grafted polyethylene with an ethylene alpha olefin copolymer (Carlson, Col. 2 Lines 27-60). 
Carlson is silent with regard to the polyolefin composition comprising a first composition comprising a Molecular Weighted Comonomer Distribution Index (MWCDI) value greater than 0.9, and a melt index ratio (I10/I2) that meets the following equation: I10/I2 ≥7.0-1.2 x log (I2). 
Wang discloses a composition that can be used to form films with improved toughness (Wang, Page 2 lines 9-11). The composition comprises a first composition, comprising at least one ethylene-based polymer, wherein the first composition comprises a MWCDI value of greater than 0.9, and a melt index ratio (I10/I2) that meets the following equation: I10/I2 ≥7.0-1.2 x log (I2) (abstract). The composition can be incorporated into a variety of articles and be formed into a laminated structure (Wang, Page 7 lines 16-31).
Since both Carlson and Wang are analogous art as they both teach laminated films that comprise a polyolefin layer formed of an ethylene-based polymer, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ethylene-based polymer composition of Wang for the polyolefin layer of Carlson motivated by the expectation of forming a polyolefin layer of a co-extruded film with improved toughness for use as an abuse layer within the film of Carlson (Wang, Page 18 lines 19-20).
Modified Carlson does not specifically disclose that the ethylene alpha-olefin copolymer is medium density polyethylene having a density of from 0.925 g/cc and 0.950 g/cc and a melt index of from 0.05 g/10 min to 2.5 g/10 min.
Botros disclose an oriented multilayer structure comprising a polymeric layer and a tie layer (Botros, Abstract). The tie layer comprises a graft [polyolefin/elastomer] and a base resin (Botros, Par. 0032). The base resin is selected from ethylene homopolymers and copolymers that include MDPE (0033). It is inherent that MDPE has a density of from 0.905 to 0.935 g/cc and a melt index of from 0.1 g/10 min to 2 g/10 min. 
Since both modified Carlson and Botros are analogous art as they both disclose tie layer compositions for the use with a polyolefin layer, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize a base resin, such as MDPE as disclosed in Botros for the base resin of Carlson motivated by the expectation of forming a homogenous mixture that can be used for bonding dissimilar materials in multilayer constructions (Botros, Par. 0038). 
Regarding claim 3, modified Carlson discloses that the first composition has a MWCDI of less than, or equal to, 10.0 (Wang, Page 12 lines 30-31). 
Regarding claim 4, modified Carlson discloses that the first composition Zero-Shear Viscosity Ratio (ZSVR) value is from 1.2 to 3.0 (Wang, Page 3 lines 13-14).
Regarding claim 5, modified Carlson discloses that the first composition comprises a melt index ratio (I10/I2) less than, or equal to 9.2 (Wang, Page 3 lines 10-12).
Regarding claim 6, modified Carlson discloses that the first composition has a vinyl unsaturation level greater than 10 vinyl per 1,000,000 total carbons (Wang, Page 3 lines 15-18).
Regarding claim 7, modified Carlson discloses that the first composition has a density of 0.900 g/cc to 0.960 g/cc (Wang, Page 3 lines 19-22).
Regarding claim 10, modified Carlson discloses that that the ethylene-based polymer is an ethylene/α-olefin interpolymer, wherein the α-olefin comprises one or more C3-C10 olefins (Wang, Page 4 lines 14-24). 
Regarding claim 11, modified Carlson discloses two polyolefin layers, 13a and 13b (Carlson, col. 2 lines 43-45). The polyolefin layers may be composed of polypropylene, low density polyethylene, high density polyethylene, ethylene alpha-olefin copolymers, ethylene ester copolymers, ethylene acid copolymers, ionomers, and the like (Carlson, col. 2 lines 60-67). Carlson is silent with regard to the second polyolefin layer being a sealing layer compressing at least one additional ethylene/α-olefin interpolymer having a density of from 0.905 to 0.935 g/cc and a melt index (I2) of from 0.1 g/10 min to 2 g/10 min.
Modified Carlson further discloses that the inventive first composition can be used for a sealant layer (Wang, Page 18 lines 19-20). The ethylene-based polymer is an ethylene/α-olefin interpolymer, wherein the α-olefin comprises one or more C3-C10 olefins (Wang, Page 4 lines 14-24). The first composition has a density of 0.900 g/cc to 0.960 g/cc (Wang, Page 3 lines 19-22). The first composition has a melt index from 0.1 to 10 g/10 minutes (Wang, Page 3 lines 23-27).
Since both Carlson and Wang are analogous art as they both disclose an additional layer of polyolefin, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the first composition of Wang as the additional polyolefin layer in Carlson motivated by the expectation of forming a sealant layer with increased toughness (Wang, Page 2 lines 9-11).
Regarding claim 12, Modified Carlson is silent with regard to the thickness of the first film and the thickness of the second film. The thickness of the first and second film are considered to be merely choices of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum values. It would have been obvious to modify the thickness of the first film from 10 to 25 µm and the second film from 30 to 200 µm motivated by the expectation of forming a multilayer packaging film construction to be used as flexible packaging that maintains durability during transportation and ultimate sale to the end user (Carlson, col. 1 lines 16-21). 

Response to Arguments
Applicant’s remarks and amendments filed 07 April 2022 have been fully considered.
Applicant argues that Carlson in view of Botros does not teach a tie layer consisting essentially of a blend of maleic anhydride grafted polyethylene and MDPE. This is not found persuasive for the following reason:
Carlson teaches a tie layer wherein the tie layer comprises a maleic anhydride grafted polyethylene such as that of trade name TYMOR 1 N05 (Carlson, Col. 2 Lines 27-60). Carlson further teaches an embodiment wherein the tie layer comprises 80% by weight of TYMOR 1 N05 and 20% by weight of an ethylene alpha-olefin copolymer (Carlson, Col. 2 Lines 27-60). Therefore, Carlson teaches that the tie layer consists essentially of a maleic anhydride grafted polyethylene and an ethylene alpha-olefin copolymer. Botros is then used to modify Carlson to use an MDPE as the ethylene alpha-olefin copolymer of Carlson. Botros teaches a tie layer composition comprising 2-50 wt.% of a maleic anhydride grafted polyolefin composition and 50-98 wt.% of a base resin wherein the base resin is MDPE (Botros, Par. 0032-0033). Therefore, while Botros’ maleic anhydride grafted polyolefin composition may include more than just maleic anhydride grafted polyethylene, the composition is still blended with an MDPE. Botros further provides motivation for the combination such as forming a homogenous mixture that can be used for bonding dissimilar materials in multilayer constructions (Botros, Par. 0038). Therefore, Carlson in view of Botros teaches the claimed tie layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782